Citation Nr: 1740771	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the right foot and toes.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of an October 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a Board hearing at the RO.  However, he later withdrew the request in December 2015.  See 38 C.F.R. § 20.704 (e) (2015).

This matter was previously remanded by the Board in March 2016 and December 2016.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

The preponderance of the probative evidence indicates that a right foot or toe condition was not shown in service or for many years thereafter and that the Veteran does not have a current right foot or toe condition that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a right foot or toe condition have not been met. 38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that he is entitled to service connection for right foot and/or toe conditions, contending that the disabilities originated during his military service.   In his September 2011 notice of disagreement, the Veteran reported that his condition started in basic training when he was having trouble with his boot size. He reported that he "went to the dispensary several times at which time they treated it and sent me back to training.  For this reason I believe my foot trouble started at that time."

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board acknowledges that the Veteran's STRs sustained fire damage, rendering most of them essentially lost or missing.  In such instances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

Concerning the first criterion for establishing service connection, a current disability is shown, as private treatment records and a February 2017 VA examination report shows diagnoses of (1) severe right hallux valgus, status post surgical bunionectomy, with residual mild hallux valgus, asymptomatic, and (2) right second and third hammertoes and dislocation, status post surgical repair with fusion.  Additionally, the Board will concede in-service right foot complaints based on the Veteran's competent report of going to the dispensary because of problems with his boots fitting properly and being issued a new pair of boots.  

Nevertheless, the Board finds that service connection is not warranted because the competent medical evidence of record fails to establish that the Veteran's current right foot and toe complaints are related to service, to include his wearing of boots therein.  In this regard, a February 2017 VA examiner found that it is less likely as not that the Veteran's right foot and toe disabilities are related to service.  In support of that opinion, the examiner considered the Veteran's lay statements and medical evidence of record, but found no etiological relationship between the Veteran's in-service boot wear and development of his right foot and toe conditions.  The examiner found probative normal clinical evaluation of the Veteran's feet at separation in May 1955, as well as earlier private podiatry treatment records dating from 2005, which were negative for diagnoses of hallux valgus or hammertoes.  The examiner also relied on the Veteran's statements during the examination that he did not have right foot problems during his time in the inactive Reserves.

The February 2017 VA examiner based the opinion on examination of the Veteran and a review of the claims file, and provided an adequate rationale for the conclusions reached.  The examiner also expressly considered the Veteran's lay statements in arriving at the opinion.  Accordingly, that medical opinion is probative and persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The opinion is also entirely consistent with two other VA opinions of record, and, significantly, there is no competent opinion evidence to the contrary.

Indeed, the only evidence of record suggesting any relationship whatsoever between the Veteran's right foot and toe problems and service are his lay statements, which are not competent.  The Veteran has not submitted any evidence other than his lay statements suggesting that hallux valgus, hammertoes, or calluses may be associated with active service, to specifically include evidence that boots worn in service were the cause of any of the conditions.  As a lay person, the Veteran has not shown that he has specialized training sufficient to opine on the etiology of any foot or toe condition or complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Foot and toe conditions are complex and can have many causes, and diagnosing such conditions and determining their causes requires medical testing and expertise.  Accordingly, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of record, and again notes that there is no probative medical evidence linking any foot or toe condition to service.  

Moreover, to the extent that the Veteran now asserts that he has had right foot and toe complaints since service, his statements are not persuasive.  In this regard, the only available evidence from service is a February 1955 separation examination from service that revealed normal feet, with no indication of any right foot complaints at that time.  Furthermore, as noted by the February 2017 VA examiner, the Veteran was not shown to have hallux valgus or hammertoes during 2005 podiatry treatment, nor did he then-attribute any diagnosed right foot callous to service.  The Board finds it likely that, had the Veteran had long standing right foot or toe complaints in and since, he would have reported it during his separation examination or in furtherance of his ongoing podiatry treatment beginning in 2005.  See AZ v. Shinseki, 731 F.3d 1303   (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, while the Veteran has now asserted treatment in service for his right foot and toe complaints, the Board can find no reason for why the Veteran would have affirmatively denied such treatment during his December 2010 VA examination.  That initial denial served him no benefit, in contrast to his subsequent contradictory statements of seeking treatment in service.

In any event, even assuming for the sake of argument that the Veteran did complain of right foot and toe problems during service as he has asserted and for which he was given a new pair of boots, the Board finds that service connection for his current disabilities still would not be warranted, as there is no competent and credible evidence linking those disabilities to service.  Indeed, by his own January 2017 report in responding to questions posed by the Board, the Veteran reported that he was given new boots in service and that it helped. 

There is no other evidence of record relevant to nexus, and to the extent that any additional evidence remains outstanding, including private treatment records, that evidence has been requested, and the Veteran has failed to provide the records or complete the authorizations for the release of those records.  Indeed, requests were sent to the Veteran in June 2010, September 2010, and December 2016 and, while he himself submitted some records, he did not complete authorizations for the release of potentially relevant treatment records.  Moreover, while STRs are fire-related and may be outstanding, in July 2010 and December 2016, the Veteran was informed of such, requested to provide information so that STRs could be reconstructed, and he was informed that he could submit evidence from "alternative sources" in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Thus, the Board finds that VA has complied with its duty to notify and assist the Veteran in this instance.

In short, the most probative evidence of record does not reflect that the Veteran's current right foot and toe disabilities manifested in service or for many years thereafter, and there is no probative evidence linking either of those conditions to service.  Without competent and credible evidence of an association between the Veteran's right foot and toe conditions and service, service connection for those disabilities is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable here.  See 38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a disability of the right foot and toes is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


